Order of the Family Court of the State of New York, New York County, entered on September 21, 1970, unanimously modified, on the law and facts and in the exercise of discretion, to increase the award for the support of the son, Richard, from $137.50 weekly to $185 weekly, retroactive to the return date of the petition, and to increase the award of counsel fee from $750 to $1,250; and, as so modified, affirmed, without costs and without disbursements. The increased medical and hospitalization costs, incident to Richard’s illness, make the increase necessary. This is without prejudice to either party to move for an adjustment, if there be a change in the boy’s condition. The father should be consulted about any future treatment and expenditures. Counsel fee of $750 is inadequate in view of the nature of the services and time expended and is accordingly increased to $1,250. Concur — McGivem, J. P., Markewich, Kupferman, Murphy and Tilzer, JJ.